GONZALES, Judge,
concurring in part and dissenting in part:
I agree that Specification 7 of Charge I is multiplicious for findings with the Specification of Charge III. However, I disagree that the unauthorized absence in Specification 1 of Charge I did not terminate on 16 February 1992. It is my view that the appellant’s unauthorized absence that began on 14 February 1992 ended two days later when Sergeant (SGT) Wedemeier confronted the appellant in his barracks room.
Sergeant Wedemeier was a member of the rear detachment and knew the appellant was AWOL. On 16 February, he went to the appellant’s room to inventory the appellant’s property.1 When SGT Wedemeier entered the room, he found the appellant asleep in his bed. Sergeant Wedemeier awakened the appellant, ordered him to get dressed, and ordered him to report to the staff duty officer. When SGT Wedemeier asked the appellant if he was going to comply with his orders, the appellant told him that he was not. Sergeant Wedemeier then left the room without inventorying the appellant’s property and never returned. The appellant did not report to the staff duty officer. Instead, he remained in his room and avoided detection until 4 March 1992, when SGT Colburn entered his *650room, ordered him to get dressed, and escorted him to the company.
It has been a principle of military law that an unauthorized absence may be terminated by any proper exercise of military control over an absentee. United States v. Jackson, 2 C.M.R. 96, 98 (C.M.A.1952). Something more than casual presence on a military installation is necessary to terminate an unauthorized absence. United States v. Coleman, 34 M.J. 1020, 1022 (A.C.M.R.1992).2 If a military authority declines to exercise control over an absentee or is slow in the exercise of such control, the government should not be permitted to deny a termination of absence because of the failure to exercise control. United States v. Coglin, 10 M.J. 670, 672 (A.C.M.R.1981).
Under the circumstances of this case, there was more than the appellant’s casual presence on a military installation. He was present in a very specific place on the installation: his assigned room in his unit’s barracks. Additionally, one should not ignore or minimize the status and the actions of SGT Wedemeier. Sergeant Wedemeier was a noncommissioned officer authorized to apprehend the appellant for his unauthorized absence. Manual for Courts-Martial, United States, 1984, Rule for Courts-Martial 302(b)(2) [hereinafter MCM, 1984 and R.C.M.]. An apprehension may be implied by the circumstances. R.C.M. 302(d). Furthermore, SGT Wedemeier was the unit commander’s designated representative to conduct the inventory of the appellant’s military and personal property, since he was absent without authority.
Knowing that the appellant was AWOL when he entered the appellant’s room, SGT Wedemeier took immediate action to exercise control over the appellant when he saw him in his bed. First, he awoke the appellant from his sleep. Second, he ordered the appellant to get dressed. Third, he ordered the appellant to report to the staff duty officer. Fourth, and more importantly, SGT Wedemeier left the room without conducting an inventory of the appellant’s property. Why not? Because SGT Wedemeier’s apprehension, albeit implied, was sufficient to constitute the exercise of military control over the appellant and to terminate the appellant’s unauthorized absence.
In the alternative, if SGT Wedemeier’s actions in the appellant’s room were not enough to exercise proper military control over the appellant, SGT Wedemeier’s failure to perform his duty as SGT Colburn later did on 4 March, should result in the government not being allowed to deny that the appellant’s unauthorized absence terminated on 16 February. Coglin, 10 M.J. at 673. This case is not at all similar to United States v. Phillips, 28 M.J. 599 (N.M.C.M.R.1989), where no one knew that the seaman was in his barracks room during the ten days of unauthorized absence. It is also unlike the four-day AWOL in United States v. Pettersen, 17 M.J. 69 (C.M.A.1983), where two noncommissioned officers went to the off-post residence of an airman to secure his return to duty after the first day of absence, but were prevented from exercising control over the airman when he threatened them with bodily harm.
In the instant case SGT Wedemeier knew that the appellant was in his barracks room. The appellant told SGT Wedemeier he was not going to report to the staff duty officer.3 The appellant did not threaten SGT Wedemeier or do anything to prevent *651SGT Wedemeier from taking further action to enforce his orders. Sergeant Wedemeier should have escorted the appellant to the staff duty officer as SGT Colburn did on 4 March when he confronted the appellant in his room. The government should be bound by Sergeant’s Wedemeier’s actions. Either those actions were enough to exercise control over the appellant or the unexcusable failure to do so constructively brought the appellant’s unauthorized absence to an end.
• Even though I have expressed my preference that the appellant’s initial absence ended on 16 February 1992 with SGT Wedemeier’s constructive apprehension, I cannot overlook the appellant’s subsequent misconduct. The appellant did not obey SGT Wedemeier’s orders to get dressed and to report to the staff duty officer. The appellant’s refusal to report was not at all dissimilar to his actions on 14 February when he refused to report to the 0600 hours rear detachment formation. I am convinced that this refusal and his subsequent actions to avoid joining his unit in the field constituted a second period of unauthorized absence from 16 February to 4 March 1992.
It is clear that an accused may properly be found guilty of two or more separate unauthorized absences under one specification, provided that each absence is included within the period alleged in the specification and provided that the accused was not misled. MCM, 1984, Part IV, para. 10c(ll). The evidence received during the providence inquiry and from the stipulation of fact would support a finding of guilty to two separate periods of unauthorized absence, the first from 14 to 16 February and the second from 16 February to 4 March 1992, and would also demonstrate that the appellant would not be misled.4 If an accused is found guilty of two or more unauthorized absences under a single specification, the maximum authorized punishment shall not exceed that authorized if the accused had been found guilty as charged in the specification. MCM, 1984, Part IV, para. 10c(ll).
Therefore, I would find the appellant guilty of two separate periods of AWOL in Specification 1 of Charge I and affirm the findings of guilty to the remaining specifications of Charge I. I would further dismiss Charges II and III and their specifications as being multiplicious with Specifications 1 and 7, respectively, of Charge I. Reassessment of the approved sentence based on my treatment of Specification 1 of Charge I, and the Specification of Charge II, is not warranted. I would affirm the sentence.

. Army Reg. 700-84, Logistics: Issue and Sale of Personal Clothing, para. 12-12 (31 Jan. 1992) and Dep’t of Army Pam. 600-8, Military Personnel: Management and Administrative Procedures, para. 9-6 (1 Aug. 1986), both provide the procedures a unit commander must follow to inventory, safekeep, and dispose of clothing and property of personnel who are absent without authority.


. On page 1022 of the Coleman decision, appears a citation to United States v. Nixon, 29 M.J. 505 (A.C.M.R.1989). Appellant also cites Nixon on page 4 of his brief. In both instances the citation should be United States v. Williams, 29 M.J. 504 (A.C.M.R.1989).


. Apparently, the appellant was under enough military control to receive and have the duty to obey SGT Wedemeier's orders, since the government chose to charge him with disobedience in violation of Article 91, UCMJ, 10 U.S.C. § 891. The Specification of Charge II reads: “In that Private (El) Jeffrey L. Vaughn, U.S. Army, Bravo Company, 3d Battalion, 15th Infantry, Fort Stewart, Georgia, having received a lawful order from SGT Wedemeier, a noncommissioned officer, then known by the said PVT (El) Jeffrey L. Vaughn to be a noncommissioned officer, to get dressed and to report to the 3d Bn, 15th Inf Staff duty, an order which it was his duty to obey, did at Fort Stewart, Georgia on or about 16 February 1992, willfully disobey the same.


. Of course, the unauthorized absence between 16 February and 4 March 1992, would be multiplicious for findings with the Specification of Charge II (see footnote 3), and require setting aside the finding of guilty of Charge II and its Specification under the same rationale expressed in part II of the majority’s opinion.